CHARLES J. SCHUCK, Judge.
Claimant, Q. Edward Myer, of Philippi, West Virginia, seeks reimbursement in the sum of $32.40 as damages to his automobile occasioned by a collision with state road truck no. 730-72, on route no. 119, near what is known as Flatwoods Quarry, said collision having taken place on the 23rd day of March 1943. It appears from the record that while claimant had used the road in question on previous occasions, yet at all such times a flagman, employed by the state road commission, was placed to take care of traffic passing the quarry in question, at and about the time that state road trucks were either entering or leaving the said quarry. At this particular time no flagman was on duty. From the record it is shown that the state road truck swung or pulled over to the left of the center white line in an endeavor to make a right turn into the said quarry, and in so doing collided with claimant’s automobile causing the damages in question.
The state road commission does not contest the claimant’s right to an award for the said amount but concurs in the claim for that amount, and the claim is approved by the special assistant to the attorney general as one that should be paid. We have carefully considered the case on the record as submitted and are of the opinion that it should be entered as an approved claim and accordingly an award is made in the amount of thirty-two dollars and forty cents ($32.40) in full settlement.